NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL ECKARD,                                 No. 20-35268

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00738-RSM

 v.
                                                MEMORANDUM*
DANIEL STITES, Deputy, Snohomish
County Jail,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Washington state prisoner Gabriel Eckard appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a due process

violation arising from his pretrial detention. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s ruling on cross-motions for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment. Guatay Christian Fellowship v. County of San Diego, 670

F.3d 957, 970 (9th Cir. 2011). We affirm.

       The district court properly granted summary judgment for defendant Stites

because Eckard failed to raise a genuine dispute of material fact as to whether

Stites’s decision to keep Eckard in an observation cell overnight was not

reasonably related to the legitimate objectives of maintaining jail safety and

security. See Bell v. Wolfish, 441 U.S. 520, 538-39 (1979) (“Absent a showing of

an expressed intent to punish on the part of detention facility officials . . . if a

particular condition or restriction of pretrial detention is reasonably related to a

legitimate governmental objective, it does not, without more, amount to

punishment.” (citations and internal quotation marks omitted)).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                            2                                      20-35268